DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a DIV of 16/369,708 03/29/2019 PAT 10923443.
                                              Oath/Declaration
3.   The oath/declaration filed on 01/26/2021 is acceptable.
                                Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/26/2021.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: 
         i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – METHOD FOR MANUFACTURING AN ELECTRONIC DEVICE PACKAGE INCLUDING A CAPACITOR – or is suggested by the applicant.
         ii) In the specification filed on 01/26/2021, in para [PRIORITY}, insert of – PAT 10923443 – after March 29, 2019.
                                Allowable Subject Matter
5.    Claims 1-5 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method for manufacturing an electronic device, comprising locating a dielectric material in a filler region between the first section of the capacitive material and the second section of the capacitive material; coupling the dielectric material to the second conductor; and coupling the dielectric material to the first section of the capacitive material, in combinations with the other steps as cited in the independent claim 1.
        Claims 2-5 are directly or indirectly depend on the independent claim 1.
 
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                 Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Min et al. (U.S. Publication No. 2008/0137263 A1), KUMAGAE et al. (U.S. Publication No. 2019/0392992 A1), Akahoshi et al. (U.S. Publication No. 2018/0332707 A1), and Ito (U.S. Publication No. 2005/0230779 A1).
                                                   Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892